Citation Nr: 1116896	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-17 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder.

2.  Entitlement to service connection for a bilateral foot disorder.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from February 2005 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The issue of service connection for a bilateral foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran has been shown to currently have a bilateral hip disorder, diagnosed as bilateral hip osteoarthritis, that is causally or etiologically related to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, a bilateral hip disorder, diagnosed as bilateral hip osteoarthritis, was incurred in or aggravated during military service.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, if any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has also held that "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d) (2010).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  

The Veteran served on ACDUTRA from February 24, 2005 to June 25, 2005.  In February 2008, he filed his present claim seeking service connection for bilateral hip and foot disorders.

After reviewing the evidence of record, the Board finds that the Veteran currently has a bilateral hip disorder, diagnosed as bilateral hip osteoarthritis, which can not be reasonably disassociated from his military service.  

A review of his service treatment records revealed complaints of left hip and foot pain for the past three weeks beginning in March 2005.  A March 2005 treatment report concluded with an assessment of compression arthralgia of the left pelvis/hip/femur.  A March 2005 bone scan of the pelvis revealed uptake at the left intercondylar femur consistent with osteochondritis dissecans.  The report concluded with an assessment of joint pain localized in the left hip.  A May 2005 bone scan revealed findings of minimal linear uptake at and just distal to both lesser trochanters, which was noted to be consistent with minor enthesopathy.

A January 2007 MRI examination of the Veteran's hips revealed findings of subchondral defect in each superior acetabulum consistent with early hip joint degeneration.  A March 2007 line of duty determination noted that the Veteran's compression arthralgia of the pelvis/hip/femur was incurred during his basic training.  A May 2007 treatment report noted a diagnosis of chronic bilateral hip pain - degenerative joint disease.  A November 2007 physical examination revealed, in pertinent part, a diagnosis of degenerative joint disease of the hips.  

A November 2007 Medical Evaluation Board report noted the Veteran's history of bilateral hip pain which began during his basic combat training.  The report noted that he has had intermittent, but worsening, bilateral hip pain ever since.  Following a physical examination, the report concluded with a diagnosis of bilateral hip pain, secondary to degenerative joint disease.  The report also included an opinion that this condition was incurred in the line of duty.  A December 2007 physical evaluation board report noted that the Veteran had bilateral hip osteoarthritis demonstrated on MRI, and that this condition was incurred in or aggravated while the Veteran was on ACDUTRA.  

In addition, the Board finds the contentions of the Veteran concerning his post service continuity of the same symptomatology related to his bilateral hip osteoarthritis to be both competent and credible.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (noting that the appellant is competent to testify regarding symptoms capable of lay observation); see also Smith v. Derwinski, 1 Vet. App. 235 (1990) (finding that determination of credibility is a function of the Board).  Specifically, the Veteran has reported intermittent, but worsening, bilateral hip pain since his basic combat training. 

Based on the totality of the evidence, and with application of the benefit-of-the-doubt rule of 38 U.S.C.A. § 5107(b), the Board finds that the Veteran currently has a bilateral hip disorder, diagnosed as bilateral hip osteoarthritis, which was incurred in or aggravated during his active military service.  Accordingly, service connection for a bilateral hip disorder, diagnosed as bilateral hip osteoarthritis, is warranted.


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for a bilateral hip disorder, diagnosed as bilateral hip osteoarthritis, is granted.


REMAND

The Veteran is seeking service connection for a bilateral foot disorder.  He attributes this condition to the physical stresses associated with basic combat training.

Based upon its review of the Veteran's claims folder, the Board finds there is a further duty to assist the Veteran with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

A review of his service treatment records revealed complaints of a three week history of left hip and foot pain beginning in March 2005.  A March 2005 treatment report noted that X-ray examination of the left foot revealed a faint lucent line to the third metatarsal indicative of a developing stress fracture.  The report concluded with an assessment of compression arthralgia of the left ankle/foot.  A March 2005 bone scan of the feet revealed a minor uptake at the left 3rd metatarsal base and both first metatarsal bases were consistent with minor stress fractures.  A May 2005 bone scan noted findings that the prior left 3rd metatarsal base and both first metatarsal base lesions were healed.    

A March 2007 line of duty determination noted that the Veteran's left foot stress fracture and compression arthralgia in the ankle/foot were incurred during his basic training.  A May 2007 treatment report noted a diagnosis of chronic bilateral foot pain with history of stress fractures.  A November 2007 medical examination noted a diagnosis of bilateral foot pain - medically acceptable.  

Under these circumstances, the Board concludes that the RO should schedule the Veteran for the appropriate examination to determine if he currently has a bilateral foot disorder, and if so, whether this condition is related to his military service.

Service treatment reports, dated in May 2007 and November 2007, noted that the Veteran had undergone a workup of his foot pain by a civilian doctor.  When VA is put on notice of the existence of private medical records which have not been obtained, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Under these circumstances, the Veteran should be asked to identify all medical treatment providers he has seen regarding this condition.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated or examined him for his bilateral foot disorder.  The Veteran must be asked to complete a separate VA Form 21-4142 for any physician or source of treatment or examination he may identify.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA examination to determine the existence and etiology of any foot disorder found.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, to include the Veteran's inservice history of treatment for stress fractures.  Following a review of the service and post service medical records, and with consideration of the Veteran's statements and the other lay statements of record, the examiner must state whether any current foot disorder found is related to the Veteran's military service or to any incident therein.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for all scheduled VA examinations, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


